ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 30 recites that a side flap “extends only partially across the one other of the front panel, the back panel, the first side panel, or the second side panel…” [line 6].  Examiner notes that Claim 30 depends from Claim 1 which necessitates that “the front panel does not overlap with another panel;…” [lines 7-8].  It appears that a condition of dependent Claim 30 contradicts a limitation set forth in the independent claim.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-13, 15-23, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2006/0097005 A1; hereinafter Hill) in view of Belgya (US 2020/0255204 A1) and Goudreau et al. (US 8939351 B2; hereinafter Goudreau).
Regarding claims 1, 6-8, 12-13, 15, 19-20, and 30-31, Hill teaches a bag-in-box beverage container comprising a plurality of walls defining an opening configured to receive the bag of liquid; and a bottom, wherein the bottom is formed from at least one bottom flap (14/30/54/68) being folded with respect to one of the plurality of walls; wherein the box defines a perforation (see Fig. 1 and Par. 0052) feature defined on a first wall of the plurality of walls such that a bottom of the perforation feature is spaced apart a first vertical distance from the bottom of the box, wherein the perforation feature is defined by at least one series of perforations and is removable or movable with respect to the first wall to enable a dispensing tap of the bag stored in the box to be positioned into a dispensing position such that the dispensing tap extends at least partially through or past the front wall (22); and an angled insert (see Figures 2-3) that is formed of corrugated web product and sized to fit within the opening of the box and rest on the bottom of the box, wherein the insert has a top surface and a height, wherein the height corresponds to the first vertical distance such that, when the insert is positioned within the box and resting on the bottom of the box, the top surface of the insert is positioned within a second vertical distance from the bottom of the perforation feature, wherein the first vertical distance is greater than the second vertical distance, and wherein the top surface is configured to provide a support surface of the bag stored in the box (see Par. 0060).  Examiner notes that Hill teaches that the bag-in-box is suitable for standards of shipping.  
Hill lacks specifically teaching that the bag-in-box is free of leakage following the rigors of shipping; and Hill also lacks a front panel that does not have the glue flap overlapping and attaching thereto.
Belgya teaches a bag-in-box container comprising a reinforcing glue panel to allow the bag-in-box to survive shipping without leaking (see Par. 0002 and 0059-0060).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to replace Hill’s basic glue flap (Hill; 90) with the reinforcing glue flap of Belgya (16) in order to create a bag in box construction that ships in own container (SIOC) without leaking, as taught by Belgya.  Examiner notes that the beefed up reinforcing glue flap creates a wall of the finished box that is double paneled (i.e. double-walled).
Goudreau teaches a bag-in-box container comprising a dispensing opening (206) on a front panel (24; Examiner considers a panel with a dispensing opening to be a “front panel”); said front panel does not overlap with another panel since the overlapping glue flap (28) attaches to the rear panel (20).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Hill’s bag-in-box container to move the dispensing opening to Hill’s panel 52, which does not have a glue flap or any other panel or flap overlapping, as a known alternative location for a dispensing opening in the bag-in-box art, as taught by Goudreau.  Examiner considers such a modification to then make Hill’s panel 52 the “front” panel.
Regarding claims 2-5, 9-10, and 16-18, Hill, as modified above, discloses the claimed invention except for a perforated removable section for accommodating a bag spout on the front panel after removing said section.  Belgya teaches a bag in box container and blank for making wherein a perforation feature (66b) comprises a first portion and a second portion (87b/86b), wherein each of the first portion and the second portion is defined by at least one series of perforations (see Par. 0044-0046), wherein the first portion is removable from a remainder of the first wall, and wherein the second portion is at least partially separable from the first wall and configured to pivot with respect to the first wall.  Examiner notes that as one removes the removable section that said removable section necessarily pivots with respect to the wall from which it is removed.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Hill’s box’s spout opening to have an initial protective covering prior to initial use in order to preserve and protect the integrity of the box prior to initial use (Belgya; see Par. 0003).
Regarding claims 11 and 22-23, Hill, as modified above, discloses the claimed invention except for the volume of liquid to be stored.  However, Examiner notes that it would have been obvious to have the bag of liquid inside the box store a volume ranging from 2 liters to 10 liters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 21, Hill, as modified above, teaches a bag-in-box wherein the top surface of the insert defines one or more openings (Hill; 112/212) that are each shaped to receive a finger of a user or a portion of a machine so as to enable the user or the machine to position the insert within the opening of the box.
Response to Arguments
8.	Applicant’s arguments, see Pages 10-15, filed 02/04/2022, with respect to the rejection(s) of claim(s) 1-13, 15-23, and 28-29 under USC 103(a)—Hill in view of Belgya have been fully considered and are persuasive.  Hill in view of Belgya lacks teaching that the front panel does not overlap with another panel as Hill teaches that a glue flap overlaps a front panel.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—Hill in view of Belgya and Goudreau.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734